UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6160



FITZROY BLAKE, a/k/a Gladstone Neysmith,

                                            Plaintiff - Appellant,


BENJAMIN BRAXTON; THOMAS E. ROBERTSON,
                                                        Plaintiffs,

          versus


UNKNOWN IRVIN, Lieutenant; L. H. BREZEE;
EUNICE BELVIN; UNKNOWN OR UNIDENTIF; A. S.
MATHEWS, JR., Sheriff,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-95-256)

Submitted:   May 16, 1996                   Decided:   June 5, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fitzroy Blake, Appellant Pro Se. David Wayne Robinson, Michael
Paul Falzone, HIRSCHLER, FLEISCHER, WEINBERG, COX & ALLEN,
Richmond, Virginia; Carlyle Randolph Wimbish, III, Marvin Pierce
Rucker, SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to some Defendants, and dismissing other Defendants in his

42 U.S.C. § 1983 (1988) civil action. We dismiss the appeal for

lack of jurisdiction because the order is not appealable. This

Court may exercise jurisdiction only over final orders,1 and cer-

tain interlocutory and collateral orders.2    Because there is at

least one Defendant remaining, the order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED


     1
             28 U.S.C. § 1291 (1988).
         2
        28 U.S.C. § 1292 (1988); FED. R. CIV. P. 54(b); Cohen v.
Beneficial Industrial Loan Corp. , 337 U.S. 541 (1949).

                                        2